By the court,
Davis, P. Justice.
It is not denied that
the defendant in this case was privileged from arrest, but it is insisted by the appellant’s counsel that his privilege does not extend so far as to exempt him from the commencement of an action by non-bail able process.
It is established by the cases in this state, that where the party who is arrested,- while entitled to the privilege, is a resident of this state, he will be discharged from arrest on filing common bail or indorsing his appearance on the writ; but where he is a non-resident of the state, he will be discharged absolutely. The reason for this distinction is, that in the former case the party being a resident, could be immediately prosecuted, and, if the right to do so existed, arrested again ; and it was not at all to his prejudice, but rather to his benefit, to require him to indorse his appearance- as upon a non-bailable process; while in the latter case the party being non-resident, the court refused to acquire jurisdiction of his person by an illegal arrest. The effect of such a discharge in case of a non-resident was necessarily to dismiss the action, but it does not follow from this fact that the court held that no action should be commenced without arrest against a non-resident suitor or witness.
In Norris agt. Beach, (2 John., 294,) the defendant resided in Connecticut; he came to this state at the request of a party interested to prove a will to which he was a subscribing witness, and while returning home was arrested *335by process from the mayor’s court; the court discharged him from the arrest, but without adverting to the fact that he was a non-resident.
In Sandford agt. Chase, (3 Cow., 381,) the defendant resided in Massachusetts, but being in this state Avas subpoenaed to attend as a witness before arbitrators, and Avas arrested while so attending. “ The only question,” says the court, “ is, whether the defendant is to be discharged on filing common bail, or absolutely. In Norris agt. Beach, (2 John., 294,) this court discharged the defendant from arrest entirely and absolutely; in a subsequent case, (Brown agt. Tuckerman, 1 John., 538,) he Avas discharged on filing common bail. We adopt the first case; the privilege of a witness should be absolute; an arrest should not be valid even for the purpose of giving jurisdiction to the court out of which the process issued, more especially where the witness is attending from a foreign state.”
This case, it is to be observed, in effect holds that resident and non-resident Avitnesses are entitled to be discharged from arrest absolutely, and only intimates that the rule is more especially to be enforced in the case of a nonresident.
In the subsequent case of Hopkins agt. Colburn, (1 Wend., 292,) the defendant was attending a justice’s court, out of his own county, as a suitor, and Avas served with a capias containing an ac etiam clause ; bail was not demanded, but he Avas required to indorse his appearance or be committed. The court denied his motion to set aside the arrest and vacate his appearance, on the ground that all the relief he would have been entitled to had he been arrested, would have been to be discharged on filing common bail. “ This,” saj^s the court, “ is the uniform practice of this court, and the only exception is in favor of foreign witnesses attending our courts, in which cases the defendants are discharged absolutely.”
From these cases it is manifest that the court designed *336to place foreign witnesses, where arrests had been made in violation of their privilege, on a better footing than resident witnesses, but they do not go far enough to settle that actions without arrests could not be commenced against them while under protection of their privilege.
But the case of Seaver agt. Robinson, (3 Duer, 622,) which was decided by Chief Justice Oakley, after consultation with all his brethren, is precisely in point for the defendant. The defendant in that case was a resident of Bhode Island, and came from that state to the city of New York, to testify in an action pending in one of the courts of that city. While waiting for the cause to be called, he was served with a summons-out of the superior court, and a motion was made in that court to set aside the service of the summons on the ground of privilege. The court granted the motion. Although I consider the case as an enlargement of the rule established by former cases, yet I am disposed to adopt the reasoning of the learned chief justice as sound, and to follow its conclusions. The reason for the original rule was not exclusively that nothing should be done to, interfere with the ability of the witness to obey the process of the court; if that were so, the reason would wholly fail as soon as the witness had testified and been discharged, but the privilege always shielded the witness while coming to and attending the court, and while returning home, and hence the rule stands upon a broader reason, and was not wholly founded in the necessity of the court.
It has always been the policy of the-common law that witnesses should be produced for oral examination and cross-examination in open court, and that parties should have the fullest opportunity to be present and heard in their suits. It is the duty of courts to foster this policy, and out of this duty sprang the privilege with which all courts have shielded their suitors and witnesses, eundo, morando et redeundo, from all civil arrests. The reason of the rule reaches every obstacle that stands as a barrier in *337the way of the free attendance of witnesses in a court of justice. Non-resident witnesses cannot be reached by the process of the courts, and their attendance must therefore be voluntary ; but if, while so attending, the courts allow them to be subject to actions to be commenced in the courts of this state, and thus subjected to the necessity of remaining or returning to litigate suits in a foreign forum, a most serious obstacle is interposed to their voluntary attendance. It would be intolerable that the creditor of a foreign witness residing in the same state with him, should be permitted to follow him when he comes as a witness in our courts, to harass him with suits at a distance from his means of defence. If this were merely an argument, ab inconvenienti, showing that the law should be changed, it would address itself to the legislature merely, and would not justify us in enlarging the existing rule. But I think that the rule as laid down by the case last cited, is consistent with the reason for the original rule, and may justly stand upon it; and I am therefore in favor of affirming the order of the special term.
Order affirmed, with ten dollars costs.
Hoyt, J., concurred; Grover, J., dissented.